Citation Nr: 1204316	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression and anxiety.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disability, other than PTSD, depression, or anxiety.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986 and had subsequent service in the Navy Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing is associated with the claims files. 

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for psychiatric disabilities other than PTSD, anxiety, and depression, and whether new and material evidence has been received to reopen a claim for service connection for anxiety and depression are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has not had PTSD during the pendency of this claim.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a July 2008 letter, prior to the  October 2008 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to the Veteran's claim, but has determined that VA has no duty to provide an examination or obtain a medical opinion in this case.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record is sufficient to decide the claim.  It reflects that the Veteran has undergone PTSD screening and multiple psychiatric examinations.  As discussed below, the medical evidence shows that the Veteran has been diagnosed with other psychiatric disorders but has never been diagnosed with PTSD.

In sum, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran.  Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

The Veteran asserts that while serving in the Navy, he experienced combat-like conditions.  He also vaguely described incidents in Lebanon that were traumatic to him.  

In September 2008, the RO made a formal finding of insufficient information to verify the Veteran's claimed PTSD stressors.  The RO noted that the Veteran failed to provide submit a stressor statement in conjunction with his claim.  

The Veteran's DD Form 214 reflects that he received the Navy Expeditionary Award (Lebanon).

A review of the Veteran's service treatment records (STRs) shows no treatment for or complaints related to any psychiatric disability.  At the time of his separation examination in July 1986, there was no indication that he had a psychiatric disability.  He was found to be clinically normal upon mental status examination and there is no other documentation of any psychiatric treatment while the Veteran was in active service.  Reports of subsequent medical examinations for Reserve purposes document no psychiatric complaints and show that the Veteran's psychiatric status was found to be normal.  The service records also show periods of ACDUTRA, and there were no findings of any psychiatric disability upon activation or following a period of ACDUTRA.  

In November 1998, the Veteran was afforded a VA psychiatric examination.  The Veteran reported the onset of his psychiatric disabilities as occurring in 1996 during the time that he and his spouse were separating and he was homeless.  During the course of the examination, the Veteran mainly described worry for his children and problems with his estranged wife.  The Veteran exhibited fatigue, lethargy, listlessness, difficulty concentrating, delusions, impaired thinking, and some sadness.  He made no mention of nightmares, flashbacks, or hypervigilance.  During the examination he made no mention as to any stressors that occurred during a period of active duty.  The Veteran was diagnosed as having depressive disorder, not otherwise specified, that was superimposed on some kind of delusional problem.  

A review of the record shows that the Veteran receives medical treatment at the VA Medical Center.  A review of these treatment notes is negative for any diagnosis of PTSD.  He has been noted to have major depressive disorder with psychotic features, schizoaffective disorder, depression, anxiety, paranoid personality disorder, and adjustment disorder.  During treatment for his psychiatric symptoms, the Veteran did not report any trauma or stressor related to his naval service until July 2008.  At that time, he reported that he was involved in the evacuation of Lebanon during the Lebanese/Israeli conflict sometime between 1983 to 1985.  He claims to have witnessed two deaths, and removed 10 ambassadors from the embassy with various degrees of injuries.  

In August 2005, the Veteran underwent a VA PTSD screening.  It was negative, and the treating professional stated that the Veteran has biological factors related to his mental illness, and he went through a dysfunctional marriage, which resulted in him being homeless and jobless.  The physician found that it was inappropriate to have the Veteran undergo PTSD treatment.  

Psychiatric examinations requested by the Social Security Administration are also negative as to any reports of specific in-service stressors.  Further, he was diagnosed as having schizo-affective disorder, rule-out psychotic depressive disorder.  

There is no medical evidence indicating that the Veteran has PTSD related to his active service.  While the Veteran might sincerely believe that he has PTSD that is related to service, he lacks competence to provide a lay opinion as this matter requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no evidence of record showing that the Veteran has been diagnosed with PTSD.  

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for psychiatric disabilities other than PTSD, anxiety, and depression, and whether new and material evidence has been received to reopen the claim for service connection for anxiety and depression are decided.  

Service Connection

The Veteran contends that he has psychiatric disabilities, other than PTSD, depression, and anxiety related to his period of service.  The Veteran has been diagnosed as having schizoaffective disorder, psychosis, and adjustment disorder.  He contends these are related to incidents that occurred during service.  

The Board notes that the Veteran has not been afforded a VA examination related to these claimed psychiatric disabilities.  He has reported a history of psychiatric problems, and in some treatment records, he has associated these symptoms with his experiences during service. 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence shows that the Veteran has been diagnosed with additional psychiatric disabilities as noted above, and additional records pertinent to this claim might be available.  Finally, the Veteran should be afforded an examination in order to determine the nature and etiology of any acquired psychiatric disorders, other than PTSD, depression, and anxiety present during the period of this claim. 

Claim to Reopen

At his hearing, the Veteran testified that he appealed the denial of his application to reopen the previously denied claim of entitlement to service connection for depression and anxiety.  A review of the record reflects that the Veteran's claim was denied in an October 2008 rating decision.  He filed a timely notice of disagreement in December 2008.  However, the RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  A Statement of the Case on the application to reopen the previously denied claim for service connection for anxiety and depression should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.  In particular, if new and material evidence is received, the VA examination discussed below should also address the nature and etiology of the Veteran's anxiety and depression. 

2.  The RO or the AMC should provide the Veteran and his representative with all required notice in response to the claim for service connection for psychiatric disability other than PTSD, anxiety and depression. 

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disability. 

4.  Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorders, other than PTSD, depression, and anxiety present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service. 

The rationale for all opinions expressed should also be provided. 

5.  The RO or the AMC also should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


